Citation Nr: 1420741	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-50 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether there is new and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disorder, including as secondary to a service-connected excision of the head of the left radius.

2. Whether there has been a validly completed appeal of a November 3, 2009 regional office rating decision.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The petition to reopen the claim of entitlement to service connection for a bilateral knee condition originated from an April 2007 rating decision.  Although the Veteran filed a timely Notice of Disagreement (NOD) in response to that decision, a Statement of the Case (SOC) was not issued by the RO until as later directed in an October 2008 Board remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This November 2009 SOC was followed by timely submission of a Substantive Appeal (VA Form 9) to complete the steps necessary to perfect the appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2013).  The Board resultantly has jurisdiction to consider this claim, more specifically, the petition to reopen it.

The second issue in question originates from the Veteran's former representative contesting a November 3, 2009 RO rating decision that had granted from 40 to 60 percent the evaluation for service-connected residual excision, head of left radius, effective August 6, 2005 (the representative never clarified whether he was contesting the assigned disability rating, effective date of increase, or both).  Cf. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (discussing the need to separately appeal "downstream" issues).  By way of a December 2010 administrative decision, the RO deemed untimely the representative's November 18, 2010 NOD with the November 3, 2009 RO rating decision, since filed after expiration of the allotted one year from the notification of that rating decision on November 16, 2009.  However, the RO later clarified in an October 2011 SOC that the representative's November 18, 2010 NOD was indeed timely file, since sent with a postmark date of November 16, 2010, and therefore within the permissible one year for timeliness.  See 38 C.F.R. §§ 20.201, 20.302, 20.305, etc.  The Veteran's former representative then responded with a timely Substantive Appeal, ostensibly contesting any issues remaining.

During pendency of this appeal, a May 2013 RO rating decision granted entitlement to a total disability rating based on individual unemployability TDIU effective December 21, 2009.  The Veteran's claims are presumed to remain part of this appeal, notwithstanding the TDIU award, inasmuch as there still remains a tangible benefit that could be gained, including any further recompense prior to December 21, 2009, and as he has not withdrawn these claims still at issue (including in response to the RO requesting clarification on whether he still intended to appeal these issues).  Ultimately, though, it is only the petition to reopen his claim for a bilateral knee disorder that is being actually adjudicated, owing to a prior Board decision that already adjudicated certain other claims.  Therefore, absent a motion of clear and unmistakable error (CUE) in that prior Board decision or some other means vitiating its finality, meaning res judicata, such as an appeal of that decision to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC), any attempt to appeal the RO's implementation of that Board decision necessarily must be summarily dismissed because a Board decision subsumes an RO's.  See 38 C.F.R. § 20.204 (2013).

Please also further note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1. The RO's December 1985 rating decision denied service connection for a knee disability (presumably involving both right and left knees, so bilateral), and the Veteran did not appeal that decision.

2. Additional evidence since has been received, however, which relates to an unestablished fact necessary to substantiate this previously-denied claim.

3. 
But even with the benefit of this additional evidence, it still is not shown that a bilateral knee condition was incurred during the Veteran's active military service or is proximately due to, the result of, or aggravated by his service-connected disability, in particular the residual excision of the head of the left radius.

4. The November 3, 2009 RO rating decision that supposedly was timely appealed was issued solely for implementing a prior, final Board decision, and consequently any NOD with that decision, even if timely filed, cannot be recognized as commencing the appellate process regarding any issue in connection with the propriety of the underlying RO rating decision.


CONCLUSIONS OF LAW

1. The December 1985 RO rating decision that denied service connection for a knee condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201 (2013).

2. But there is new and material evidence since that decision to reopen this previously-denied claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. Still, though, the criteria are not met to establish the underlying claim on the merits for service connection for a bilateral knee condition, including as secondary to the service-connected disability of residual excision, head of left radius.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4. Absent a valid NOD filed with the RO's November 3, 2009 rating decision, the claim regarding the propriety of that rating decision (either as to assigned disability rating or effective date) is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.201, 20.1100, 20.1104 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Petition to Reopen the Claim of Entitlement to Service Connection for a Bilateral Knee Condition, including, if Reopened, Readjudicating this Claim on its Underlying Merits

A. The Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  The implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application, inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that he is expected to provide; and (3) that VA will obtain on his behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date in the eventuality service connection is granted.


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen a previously denied and unappealed claim, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence explaining the exact reasons the claim was previously denied so the claimant will have opportunity in response to provide the type of evidence and information needed to overcome the prior shortcomings of his claim.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Through VCAA notice correspondence, the Veteran has been apprised of each element of satisfactory notice set forth above.  The relevant notice information was also timely sent, in that it preceded the initial adjudication of the claim under consideration.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, all measures have been undertaken to assist the Veteran with development of this claim.  The Board does not deem VA Compensation and Pension examination warranted in this case as to the etiology of a claimed bilateral knee condition (following the reopening of this matter), inasmuch as for reasons articulated in greater detail below, the competent evidence does not indicate or suggest that a knee disorder is causally related to any incident of service, or for that matter, to the service-connected residuals of excision of the head of the left radius.  There essentially is no competent evidence that a knee disorder may be related to active military service, or service-connected disability, and hence no basis for examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


In McLendon, the Veterans Court (CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The third prong, requiring that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service, is a "low threshold".  McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Indeed not, if such were the case this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.


Meanwhile, there additionally is no indication of any further available evidence or information that has not already been obtained regarding this appeal.  In sum, then, the record reflects that no further development is required to comply with the provisions of the VCAA or the implementing regulations, and the Board will adjudicate the claim on its merits.

B. Petition to Reopen

In its December 1985 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a knee condition, observing that his service treatment records (STRs) had made no reference to this claimed disorder, nor did post-service outpatient treatment records.  While brief in explanation, this may be considered a two-fold decisional rationale in light of the evidence cited -- that there was no viable post-service bilateral knee disability; and that even assuming the existence of one, there was nothing to causally link such a condition to the Veteran's service.  Hence, the original claim was denied.  The Veteran did not file a timely NOD with that decision, to initiate an appeal of it, and therefore it became final and binding based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302.

When a petition to reopen the claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

Also when determining whether there is the required new and material evidence to reopen the claim, VA need only consider the additional evidence since the last final and binding denial of the claim, irrespective of the specific basis of that prior denial, so regardless of whether on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board now has before it, as part of the evidence associated with the file since the prior December 1985 denial of compensation benefits, the report of a September 2009 VA outpatient physician's consultation indicating an assessment of "knee osteoarthritis."  This finding provides competent evidence of the claimed knee disability, an essential element for proving a claim for service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Evidence of a current disability in this case is sufficient for reopening purposes, notwithstanding that there is not additional evidence to establish medical causation in terms of linking this current disability to the Veteran's military service, including secondarily by way of a service-connected disability.  See generally Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new-and-material-evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial).

Accordingly, because there is the required new and material evidence, this claim for service connection for a knee condition is reopened.  See 38 C.F.R. § 3.156(a).

C. Claim on its Underlying Merits

The Board further finds that, from the existing record, an informed decision may be issued at this time on the reopened claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.).

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).


Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The underlying claim on appeal for service connection for a bilateral knee condition must be denied, even though reopened.  Whereas the Veteran now has a diagnosable knee disorder - namely, of osteoarthritis - there still is no competent and credible indication this disease originated during his service or is otherwise etiologically related or attributable to his service, including by way of a 
service-connected disability.  Initial consideration is given to the theory of direct service connection, particularly as the theory of secondary service connection (attempting to relate the knee condition to a service-connected left elbow disability) is not addressed in any significant detail by the Veteran, himself, and appears largely to have been developed through generalized inquiry exclusively by the RO since VA adjudicators are required to consider all possible bases of entitlement, even if not specifically alleged.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Regarding direct and presumptive service connection, the Board observes the absence of any documentation of knee problems or pathology during the Veteran's military service from September 1949 to October 1952, or suggestion of osteoarthritis during the one-year presumptive period following the conclusion of his service, so by October 1953, or indeed in treatment records for more than the next 50 ensuing years, in fact, up until osteoarthritis was first diagnosed in 2009.  Nor has the Veteran alleged occurrence of this disease during this relevant intervening time frame.  He did sustain documented injuries in service for which he was hospitalized after having fallen off the back of a truck, including leading to the award of service connection for residuals of excision of the head of the left radius, but the records concerning his service clearly delineate that those injuries involved just his upper extremities (not also his knees).  The Board has no indication otherwise that this was the case in service.  Meanwhile, a November 2005 private physician's treatment summary described as arising out of the Veteran's injuries in service, having had many surgeries on the left arm and left wrist, with related lower back and shoulder pains.  But there was no mention of the knees being affected.  As stated, moreover, the Veteran has not offered any statement in the way of competent assertions of relevant pathology in service or knee injury associated with his active military service.  (There is a recent statement from him regarding an incident in service in which he reportedly fell some 175 feet from an airplane into a rice field, injuring several joint regions, including being the cause of his upper extremities conditions.  This statement was originally offered in support of a claim for service connection for posttraumatic stress disorder (PTSD).  This notwithstanding, as the Board then noted in denying the PTSD claim, this reported incident does not appear wholly credible in light of the clear and definitive evidence in the claims file of him having been hospitalized due to the incident of falling off the truck, but with no record whatsoever of having also fallen from an airplane, thereby rendering further inquiry into the matter unnecessary for purposes of this knee claim.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

But that said, while according to the holdings in Buchanan and Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011), it is true the Board cannot draw a negative inference from this lack of any documentation in the STRs, or even from the records of the evaluation and treatment during the many years since service, this is permissible when the STRs are complete or substantially complete, at least in relevant part, and the injury in question is not alleged to have occurred in combat.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

In this circumstance, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Negative evidence, meaning evidence actually weighing against a claim, cannot be equated with the absence of substantive evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  But nonetheless, ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Therefore, here, there is no compelling evidence or indication otherwise to substantiate that the Veteran's bilateral knee osteoarthritis was directly incurred in or is etiologically related to any incident of his military service.  Service connection on a direct-incurrence basis resultantly is not warranted.  The same is true for presumptive service-incurrence since, as mentioned, there was no objective indication of osteoarthritis, certainly not to the required minimum compensable degree, within a year of his discharge from service.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  So even on the chance he believes he had the osteoarthritis within the required one year of his discharge from service, this would not be sufficient to sustain his claim because this would only amount to his subjective lay opinion, not confirmed objective indication.

Likewise, regarding secondary service connection, there is no potential likelihood demonstrated that a knee condition originated or has been aggravated secondarily to the service-connected left elbow disability.  There are two entirely different joint regions involved, and it is not immediately clear how the left elbow would impact the knee joints, nor has there been any suggestion given in this regard.  As stated, the inclusion of secondary service connection appears to have been primarily an RO measure to ensure comprehensive consideration of the claim, so on all potential theories and bases, and this notwithstanding there is no competent, much less credible, evidence substantiating recovery on this theory. 

For these reasons and bases, the Board is denying this claim for service connection for a knee condition.  The preponderance of the evidence is against this claim, and in this circumstance the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


NOD with November 3, 2009 RO Rating Decision

An appeal to the Board consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (VA Form 9/equivalent).  38 C.F.R. § 20.200.  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

The NOD must be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the NOD or Substantive Appeal must be filed with the VA office that has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

The NOD must be filed at the AOJ within one year from the date that that agency mailed notice of the determination to the Veteran.  Otherwise, that determination will become final and binding.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  Whether an NOD has been timely filed is an appealable issue.  38 C.F.R. § 19.34.

There is no material dispute in this case that the Veteran's former representative filed a timely NOD with the RO's November 2009 rating decision, however, given that the rating decision merely implemented the October 2008 final Board decision, a valid NOD could not have been filed therefrom.

The Board's October 2008 decision, in part, granted an increased rating from 40 to 60 percent for the residual excision of the head of the left radius.  In electing to increase the rating for this disability, the Board's decision "subsumed" the RO's concerning this issue.  38 C.F.R. § 20.1104.  The Veteran did not appeal the Board's decision to the higher Veterans' Court (CAVC) or alternatively file a Motion for Reconsideration of that decision or allege the Board had committed clear and unmistakable error (CUE) in deciding his claim, hence, the Board's decision became final and binding on the merits.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Thereafter, the November 2009 RO rating decision in question was issued - but solely for purpose of effectuating the Board's decision in terms of granting the increase to 60 percent in the rating for the disability effective August 6, 2005.

At this stage, there cannot exist a valid NOD with an RO rating decision issued entirely to implement a decision already made at the Board level regarding all aspects of the benefits granted.  Whereas the Board's October 2008 decision granted only an increased rating without stating an effective date of the increase, it can reasonably be inferred from the decision that the Board intended August 6, 2005 (see page 15, indicating that ankylosis of the left elbow had existed dating back to the August 2005 [at one point erroneously stated as "February 2005"] VA Compensation and Pension examination).  The essential decision to award the nature and extent of benefits granted was made at the Board level, and a cognizable appeal must have originated with the available procedures to contest a Board decision, including appeal to the higher Veterans' Court (CAVC), which was not utilized by the Veteran.  (Incidentally, the Board points out that the 60 percent rating assigned for the service-connected left elbow disability is already the maximum schedular evaluation possible under VA's Rating Schedule; nor is there readily apparent other benefit that would ensue from contesting the Board's prior decision as to the assigned effective date of the increased rating to 60 percent.)


As the Board's decision regarding compensation for service-connected disability is final and binding, in the absence of any exception to finality (res judicata), the RO rating decision merely implementing that decision granting the additional compensation mentioned cannot be contested through an NOD as would generally commence the appeal of an action initiated by the RO.  Therefore, the issue of the propriety of the RO's November 2009 rating decision, whether in regard to assigned disability rating or effective date, is dismissed.


ORDER

Since there is new and material evidence, the claim of entitlement to service connection for a bilateral knee condition, including as secondary to the service-connected residual excision of the head of the left radius, is reopened.

However, the underlying claim on the merits for service connection for a bilateral knee condition is denied.

A valid NOD not having been filed with the RO's November 3, 2009 rating decision, the appeal as to the propriety of this rating decision is dismissed.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


